Citation Nr: 1015057	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  01-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served an active duty from May 1978 to April 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the RO in 
Waco, Texas.  The appellant has since relocated and original 
jurisdiction now lies with the Denver, Colorado, RO.

In August 2002, the appellant testified at hearing before the 
undersigned Veterans Law Judge.  A transcript is of record.

When the appeal was first before the Board in March 2003, the 
Board denied service connection for bilateral cataracts and 
an increased rating for the left knee.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The appellant, through 
counsel, and VA, then filed with the Court a joint motion to 
vacate and remand the Board's decision in order to obtain 
under the duty to assist, 38 U.S.C.A. § 5103A, the records of 
the Social Security Administration.  In an August 2004 order, 
the Court granted the joint motion for compliance with the 
motion.  

Also, in March 2003, the Board sought further evidentiary 
development of the issues of service connection for retinal 
detachment of the left eye, an acquired psychiatric disorder, 
and memory loss.  As the requested development produced 
additional evidence, the Board in April 2004 remanded the 
issues of service connection for retinal detachment of the 
left eye, an acquired psychiatric disorder, and memory loss 
for readjudication and the issuance of a supplemental 
statement of the case, if applicable.  The RO readjudicated 
the claims, considering the additional evidence, and issued a 
supplemental statement of the case in June 2004.  

The claims for service connection for bilateral cataracts and 
for an increased rating for the left knee were addressed with 
the returning claims for service connection for retinal 
detachment of the left eye, an acquired psychiatric disorder 
and memory loss in an August 2005 Board decision, which again 
denied the bilateral cataract claim and denied the retinal 
detachment claim.  The issues of an increased rating for the 
left knee and service connection for an acquired psychiatric 
disorder and memory loss were remanded for further 
development.  

The appellant's representative included the issue of service 
connection for bilateral cataracts in a March 2010 informal 
hearing presentation.  The appellant did not appeal the 
August 2005 Board decision regarding the bilateral cataracts 
and retinal detachment.  As such, the August 2005 Board 
decision is final and the Board will not address the 
bilateral cataract claim further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand these claims for additional 
development.

The RO associated the appellant's most recent VA treatment 
records with the file before issuing the December 2009 
Supplemental Statement of the Case.  Unfortunately, the Board 
cannot accept the records as complete.  The appellant was 
seen for neuropsychiatric testing in October 2009 at the 
Denver VA Medical Center (VAMC).  An October 13, 2009, note 
indicates that the appellant completed the testing and that a 
write-up would follow.  No such follow-up is of record.  The 
scores were clearly retained, even if the report had not been 
prepared by December 14, 2009, the date that the RO 
associated the CAPRI file with the claims file.  Records 
relevant to the appellant's psychiatric condition exist and 
are in VA custody.  The Board remands the acquired 
psychiatric disorder claim and the memory loss claim for 
updated records.  If, when acquired, the neuropsychiatric 
testing scores have not been evaluated by the examiner in a 
report, the RO should have the scores forwarded for the 
preparation of such an evaluative report.

The Board must also remand the left knee claim for additional 
VA examination.  An August 2009 VA treatment note indicates 
that the appellant had atrophy of the left knee.  The Board 
notes that the appellant's last VA examination in connection 
with his claim was in August 2006.  As the appellant was last 
afforded an examination over three years ago and his 
statements suggest an increase in symptomatology since that 
time, the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
The appellant is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's 
neuropsychiatric testing results from 
October 2009 at the Denver VAMC along with 
any subsequently prepared report.  If no 
report is available, the record should be 
forwarded to an appropriate examiner for 
interpretation of the scores.  

2.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his left knee 
chondromalacia disability.  Sufficient 
evaluations should be scheduled to 
evaluate the appellant's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected left knee 
chondromalacia with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


